TABLE OF CONTENTS

RETIREMENT AGREEMENT AND RELEASE OF ALL CLAIMS



--------------------------------------------------------------------------------



TABLE OF CONTENTS




Exhibit 10.1
RETIREMENT AGREEMENT AND RELEASE OF ALL CLAIMS
     This Retirement Agreement and Release of All Claims (“Agreement”) is made
between Sparton Corporation (“Company”) and Richard Langley (“Executive”) as
follows:
     1. Retirement from Employment. Pursuant to Section 6(b) of the Executive’s
November 22, 2008 Employment Agreement (the “Employment Agreement”), the Company
has notified Executive of its intent to terminate the term of the Employment
Agreement Without Cause effective April 1, 2009. Accordingly, the parties have
mutually agreed that Executive shall retire effective April 1, 2009 (the
“Retirement Date”). As of the Retirement Date, Executive resigns from all
officer, director or committee positions with the Company and its subsidiaries.
Except as set forth in this Agreement and for Executive’s vested rights, if any,
under applicable retirement plans, all compensation and benefits from the
Company shall terminate on the Retirement Date.
     2. Severance. As provided in the Employment Agreement, Company shall pay
Executive the unpaid portions of his salary, less payroll deductions required by
law, through the term of the Employment Agreement as if Executive had not been
terminated. The severance shall be paid according to the Company’s normal
payroll practices, shall commence on the next regular pay period after the
expiration of the revocation period described in Section 8(c), and shall be paid
in equal installments on the Company’s regular pay periods through the term of
the Employment Agreement.
     3. Paid Time Off. Executive shall be paid for 50.25 days (402 hours) of
accrued, unused paid time off in the amount of $51,216.35, less payroll taxes
required by law. The severance shall be paid according to the Company’s normal
payroll practices, shall commence on the next regular pay period after the
expiration of the revocation period described in Section 8(c), and shall be paid
in equal installments on the Company’s regular pay periods through the term of
the Employment Agreement.
     4. Consulting Services. Executive agrees to provide consulting services
(without additional charge) to the Company, as reasonably requested by the
Company, with respect to matters of which Executive may have knowledge due to
Executive’s employment, including but not limited to any transition of
Executive’s work responsibilities. The parties agree that the amount of such
consulting services and the cooperation in litigation described below shall not
exceed 1,000 hours per year. The Company agrees to pay the reasonable and
necessary expenses that Executive incurs in providing such consulting services.
     5. Cooperation in Litigation. Executive also agrees to cooperate fully with
Employer in its defense of or other participation in any administrative,
judicial, arbitral, investigative or other proceeding arising from any charge,
complaint or other action that has been or may be filed, or with respect to
which the Company may be or become involved, relating to any matter that
occurred during Executive’s employment with the Company.
     6. Mutual Release of All Claims. Executive, for himself and any person or
representative claiming through him, releases and forever discharges the
Company, its parent company, subsidiaries, and affiliated organizations,
successors and assigns and its/their past and

1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



present directors, officers, Executives, agents, attorneys, benefit plans and
plan administrators, sureties and insurers (collectively “Releasees”) from all
claims, liabilities, demands, costs, attorney fees, causes of action and
damages, including all consequential and incidental damages, whether known or
unknown, arising from the beginning of time to the date of this Agreement,
including without limitation those relating directly or indirectly to
Executive’s employment with the Company and all claims for personal injury,
defamation, breach of contract, wrongful discharge, violation of due process or
civil rights and violation of any federal, state or local statute, law or
ordinance and the common law, including without limitation violation of the Age
Discrimination in Employment Act, and/or any federal, state or local law
regarding discrimination. Executive further waives any right to monetary
recovery should any administrative or governmental agency or any other person or
entity pursue any claims on Executive’s behalf. Notwithstanding this Agreement,
Company acknowledges that Executive is not releasing any claims concerning the
performance of this Agreement, retirement and pension benefits, if any, which
Executive is qualified and vested to receive, and benefits under COBRA if
Executive so elects. Company further acknowledges that Executive is not
releasing his rights of indemnification, if any, under the Company’s by-laws
and/or directors and officers liability insurance under the terms of such
by-laws and insurance.
     It is understood and agreed that except for the exceptions set forth in
this Agreement, this is a full and final release in complete settlement of all
claims and rights of every nature and kind whatsoever which Executive has or may
have against the Company and other Releasees.
     Except as otherwise provided in this Agreement and for obligations set
forth in this Agreement, the Company releases and forever discharges the
Executive, his personal representatives, executors, heirs and assigns from and
against any and all claims, liabilities, demands, costs, attorney fees, causes
of action and damages, including all consequential and incidental damages,
whether known or unknown, arising from the beginning of time to the date of this
Agreement. Notwithstanding this Agreement, the Executive acknowledges that the
Company is not releasing the Executive from any action (i) where he knowingly
acted in bad faith, or to personally profit at the Company’s expense, and in a
manner that was not in the best interests of the Company or (ii) if Executive
had reasonable cause to believe that his conduct was unlawful.
     7. Post-Termination Obligations. Executive agrees that the confidentiality,
non-competition and non-solicitation provisions of the Employment Agreement
shall survive and shall be complied with by Executive.
     8. Representations and Acknowledgments.
     a. Executive has been given a period of at least twenty-one (21) days in
which to consider this Agreement. If executed prior to the end of such
twenty-one (21) day period, Executive acknowledges that Executive voluntarily
waives the balance of such period.
     b. Executive has been advised by Company to consult with an attorney.
     c. This Agreement shall not be effective or enforceable for a period of
seven (7) days following the date of Executive’s signature below, during which
time only, Executive may

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



revoke the Agreement. Any such revocation must be in writing, signed by
Executive and delivered or mailed so as to arrive within such seven (7) days to
Christopher P. Mazzoli at Bodman LLP, 201 W. Big Beaver Road, Suite 500, Troy,
MI 48084.
     d. Executive has returned all Company’s property to Company.
     e. Executive has not assigned any rights being released under this
Agreement.
     9. Miscellaneous.
     a. This three (3) page Agreement constitutes the entire agreement between
Executive and the Company with respect to the subject matter hereof and
supersedes any prior or contemporaneous promises, agreements or representations
between them as to such subject matter, except as otherwise set forth in this
Agreement. This Agreement cannot be modified orally but only in a written
document signed by Executive and an authorized representative of the Company.
This Agreement shall be governed by the laws of the State of Michigan.
     b. If any provision of this Agreement, in whole or in part, is determined
to be unlawful or unenforceable, the parties agree that such provision shall be
deemed modified, if possible, to the extent necessary to render such provision
valid and enforceable to the maximum extent permitted by law and, if not
possible, it shall be severed from the Agreement. In either event all remaining
provisions of this Agreement shall remain in full force and effect.
     c. The captions and headings of the Sections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement. This Agreement accurately sets forth the intent and understanding of
each party. This Agreement shall not be construed for or against either party as
a result of the drafting hereof if there is any dispute over the meaning or
intent of any of its provisions.
     d. A facsimile or photocopy of this Agreement is effective as an original.
     Signed below on the date set forth below.
READ BEFORE SIGNING

                 
 
                Company   Executive    
 
                Sparton Corporation   Richard Langley    
 
               
By: 
/s/ Cary Wood   By:  /s/ Richard Langley    
 
            Name: Cary Wood             Title: Chief Executive Officer          
 

3